Title: Thomas Boylston Adams to Abigail Adams, 5 October 1796
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            The Hague 5th: October 1796.
          
          My last letter to you was dated the 27th: of August, and went by “the Genl Green” for Rhode Island. I hope ere this it has made more than half the passage. A direct opportunity offers for Boston from Rotterdam and another from the Capital, by the latter of which, I am informed, in a letter from Messrs: Willink just received, will be sent the table linnen &ca: which was ordered by you last fall. That which was directed to be purchased for Mrs: Welsh, will also take passage in the same vessel. In a letter, which a few days since I wrote to the Doctor, I undertook to presume that the articles had not only been sent long ago, but that they were safely landed in Boston. Upon enquiry however I find that my anticipations of Myn Heer’s punctuality and dispatch were much too favorable. Nine months taken to complete so trifling a commission, is surely an unreasonable time, but you know the nature of the annimal, and will account for the delay upon the score of his tardiness.
          Upon the subject of the table cloths, which were deficient in the parcel you received last year, I shall give you an extract of Myn Heer’s letter above mentioned.
          “We have made every enquiry about the missed table cloths, of

doubt but that the number of table cloths expressed in the account have actually been shipped.
          “The person from whom we bought them, will if required make a declaration of his having packed up and delivered the number of table cloths charged in the account, and our porters who put them in the box are likewise willing to make a similar affidavit of there having been the same number put in the box and shipped. As these documents will be attended with some expence, we shall expect to learn whether you will have them made out.”
          Now as Myn Heer not only avers, that the said table cloths were faithfully packed and shipped according to invoice, but affirms that his people are ready if required at a small expence to swear to the fact; it is my humble advice & opinion, that it is quite sufficient to be robbed, without paying more of ones property for the sake of having the first loss confirmed by the oath of any body. I do suppose then, that the loss must be pocketed, but if I knew any method of making the pocket of Myn Heer hold it, I would certainly put it in force. I am sure that Myn Heer will not refund if he can avoid it, though a few guilders, you will say could be no object to him; but therein you would be much deceived, for a few guilders taken from a few millions according to his calculation make as glaring a deficit as when taken from a few hundreds. I hope the commission which is now executing will eventually prove more satisfactory to you both in quantity and quality, than the first.
          The news of the times may be comprised in a small compass. The defeats again and again of the French armies upon the Rhine form the principal share of newspaper intelligence— The two armies upon a moderate estimate have lost between 50 & 60 thousand men; and one of them was very near being entirely cut off. So much for the ambition of Conquest. All this has taken place in the space of sixweeks. The french begin to talk of peace with the Emperor, upon such terms as he may expect at present—this is a sufficient indication that the times are pénible with them.
          The English have not yet learnt entirely to respect our rights— they continue to capture our vessels; but the french threaten also to adopt the same practice, if the English persist in it. Oh impotence! Of how many wrongs art thou the Parent!
          We are well— Tilly has got rid of the Ague, after a severe battle with it. We are looking for letters every day; alas! How little do I deserve any.
          
          Remember me to every body & believe me now & ever your dutiful Son.
          
            Thomas B Adams.
          
        